Citation Nr: 0305625	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  00-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to April 
1946, and from November 1952 to May 1970.  He died in 
November 1979.  The appellant is his surviving spouse.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in December 1999, in 
which the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) held that new and 
material evidence had not been submitted that would reopen a 
previously-denied claim of entitlement to service connection 
for the cause of the veteran's death.  The Board, in January 
2001, determined that, due to a change in applicable 
regulations pertaining to the appellant's contention that the 
veteran's death was the product of inservice exposure to 
ionizing radiation, the appellant's claim constituted a new 
claim, separate and distinct from the claim that had been 
denied prior to the effective date of the liberalizing 
legislation.  The Board thereupon remanded the claim in order 
to obtain additional evidence and to address due process 
concerns.  The case is again before the Board for appellate 
review.

A personal hearing was held before the undersigned Veterans 
Law Judge, sitting at the RO, in September 2000.




FINDINGS OF FACT

1.  The immediate cause of the veteran's death in November 
1979 was identified as cardiopulmonary arrest, due to or as a 
consequence of acute myocardial infarction, which was due to 
or a consequence of adenocarcinoma of the colon with 
metastases to the brain, lungs, and liver.

2.  The veteran's colon cancer was not present during service 
or manifested to a compensable degree within one year 
subsequent to his separation from his second and last period 
of service.

3.  Prior to his death, the veteran had established service 
connection for decreased right eye vision as a residual of 
retinitis, rated as 10 percent disabling.

4.  The veteran's service-connected decreased right eye 
vision is not shown to have been related to the cause of his 
death, contributed to or accelerated his death, or rendered 
him materially less capable of resisting death.

5.  Exposure to ionizing radiation is not shown to have been 
related to the cause of the veteran's death, contributed to 
or accelerated his death, or rendered him materially less 
capable of resisting death.


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by 
service, nor may that disorder be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 


1110, 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Colon cancer may not be presumed to have been incurred 
during service as a result of inservice exposure to ionizing 
radiation.  38 C.F.R. § 3.311 (2002).

3.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).



First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue in this case as to providing 
an appropriate application form, or as to completeness of the 
application.  The appellant has been advised of the 
applicable laws and regulations, and of the evidence needed 
to substantiate her claim, by a statement of the case and a 
supplemental statement of the case.  In addition, a letter 
from the RO, dated in April 2001, specified what the evidence 
needed to show to establish entitlement, what additional 
information was needed, what the appellant could do to help 
with her claim, and when and where to send information or 
evidence.  The Board accordingly finds that she was advised 
as to what evidence was needed to establish entitlement to 
the benefit she sought, and the applicable statutory and 
regulatory criteria.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This duty has been satisfied.  In particular, 
it is noted that all pertinent records cited by the appellant 
have been sought by VA; there is no relevant evidence that 
has not been associated with the veteran's claims folder.  In 
addition, development of the evidence in the form of an 
opinion from VA's Compensation and Pension Service has been 
undertaken.

II.  Service Connection for the Cause of the Veteran's Death

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, VA will pay 
dependency and indemnity compensation to 


such veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310 (West 2002).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).  The service-connected 
disability will be considered as the principal or primary 
cause of death when such disability, either singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2002).  A contributory cause of death 
is inherently one that is not related to the principal cause 
of death.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2002).  In addition, there are primary causes 
of death that by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions.  In such cases, there is for consideration 
whether there is a reasonable basis for holding that a 
service-connected condition was of such severity as to have 
had a material influence in accelerating death.  In this 
situation, however, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was itself 
of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c)(4) (2002).

In addition, inquiry must be made into whether the veteran's 
fatal disorder had been incurred in or aggravated by service; 
that is, whether that fatal disorder should have been service 
connected.  See 38 C.F.R. § 3.312 (2002).  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 


or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  Certain disabilities that are manifested subsequent 
to discharge within a specified time period are statutorily 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Cancer (including colon cancer) that 
is manifested to a compensable degree within one year 
following separation from service is presumed to have been 
incurred during service.  38 C.F.R. § 3.309(a) (2002). 

In the instant case, a death certificate shows that the 
veteran died in November 1979 due to cardiopulmonary arrest, 
which was due to or the consequence of an acute myocardial 
infarction, which was in turn due to or the consequence of 
adenocarcinoma of the colon, with metastases to the brain, 
liver, and lungs.  The questions that must be answered by VA, 
accordingly, are whether the veteran's fatal colon cancer, 
which was the underlying cause of his death, should be 
service connected, or whether any service-connected disorder 
was the principal or a contributory cause of his death.

The veteran's service medical records are devoid of any 
findings of, or treatment for, colon cancer, or for any 
problems that have been deemed to be symptomatic of colon 
cancer.  The report of the medical examination conducted 
pursuant to the veteran's separation from his second and last 
period of active service, dated in November 1969, shows that 
he was clinically evaluated as normal in all pertinent areas, 
and does not indicate any complaints or findings reflecting 
medical problems attributed to colon cancer, or to any 
problems relating to the colon.  Likewise, the 


report of an April 1971 VA examination does not indicate the 
presence of colon cancer, or symptoms thereof.

In fact, the medical evidence first demonstrates the presence 
of colon cancer in January 1978.  Approximately three months 
previously, in October 1977, the veteran had been 
hospitalized with complaints of rectal bleeding of several 
months duration; rectal adenocarcinoma was diagnosed.  Even 
if the Board was to assume, for the purpose of this 
discussion only, that the symptoms attributed to rectal 
cancer were in fact a manifestation of the colon cancer that 
was subsequently diagnosed, the initial manifestation of this 
disorder occurred almost seven years following the veteran's 
separation from service.  The medical evidence does not 
indicate that this disorder had been manifested prior to mid-
1977, or that its presence as of that date was in any manner 
related to the veteran's active service.  See 38 C.F.R. 
§ 3.303(d) (2002).  

Moreover, the medical evidence does not demonstrate that the 
veteran's service-connected right eye disorder caused his 
death from colon cancer, or in any manner contributed to his 
death from that disorder.  The medical evidence is devoid of 
any findings or conclusions whereby any relationship between 
the veteran's service-connected right eye vision impairment, 
and his fatal colon cancer, is deemed present.

The Board also notes that the appellant has contended that 
the veteran's death was related to inservice exposure to 
ionizing radiation.  The Board acknowledges that colon cancer 
is now considered a disability for which service connection 
can potentially be presumed to be related to service when 
such exposure is demonstrated.  38 C.F.R. § 3.311(b)(2)(x) 
(2002).  In addition, the regulations stipulate that colon 
cancer must become manifest five years or more after 
exposure.  These criteria are satisfied in this case.



The regulations further stipulate that claims for service 
connection for radiogenic disease, such as colon cancer that 
is the product of exposure to ionizing radiation, are to be 
forwarded by VA to the VA Under Secretary for Benefits, for a 
finding as to whether it is at least as likely as not that 
the veteran's disease resulted from exposure to radiation in 
service.  38 C.F.R. § 3.311(c)(1) (2002).  Such action was 
accomplished in this case.  In a memorandum dated in April 
2001, the Chief Public Health and Environmental Hazards 
Officer of VA indicated, in pertinent part, as follows:

...The Defense Threat Reduction Agency 
estimates that the veteran was exposed to 
the following doses of ionizing radiation 
during military service:  0.463 rem gamma 
and neutron (0.5 rem rounded) (upper 
bound of 0.8 rem gamma and neutron); 
internal 50-year committed dose 
equivalent to the rectum - 0.0 rem.

...There are inconsistencies in the record 
as to whether the veteran's malignancy of 
the large intestine originated in the 
rectum or colon.  It is calculated that 
exposure to 45.6 rads or less at age 35 
provides a 99 percent credibility that 
there is no reasonable possibility that 
it is as likely as not that the veteran's 
colon cancer is related to exposure to 
ionizing radiation....Among Japanese A-bomb 
survivors, no excess of colon cancer has 
been evident at doses below about 100 
rads and risks have increased only after 
intense irradiation.  Other studies also 
suggest that there is as significantly 
(sic) 


increased risk for colon cancer at doses 
of about 100 rads but not at low dose 
levels....

...A statistically significant increased 
risk for rectal cancer has been found 
only after extremely high radiation 
therapy doses (e.g., thousands of rads)....

...In light of the above, in our opinion it 
is unlikely that the veteran's colorectal 
cancer can be attributed to ionizing 
radiation in service.

In a memorandum from the Acting Director of VA's Compensation 
and Pension Service, by which the above opinion was forwarded 
to the Atlanta RO, it was stated that, as a result of that 
opinion, and following review of the evidence in its 
entirety, "it is our opinion that it is unlikely that the 
veteran's disability was the result of...exposure [to ionizing 
radiation]." 

In brief, the evidence does not contain any findings to the 
effect that the veteran's death was caused by exposure to 
ionizing radiation.  In the absence of any such evidence, and 
in the absence of evidence indicating that the appellant has 
the medical training and expertise that would render her 
competent to proffer medical opinions, her contentions are no 
more than unsupported conjecture, and are of no probative 
value.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In view of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran's fatal 
colon cancer was not manifested either in service, was not 
manifested to a compensable degree within one year after his 
separation 


therefrom, and was not the product of inservice exposure to 
ionizing radiation.  The preponderance of the evidence also 
shows that his service-connected disorder was not in any 
manner related to his death.  The appellant's claim, 
accordingly, fails.


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

